Simonton, J.,
(concurring.) The acts of 1870 and 1876 must be construed in pari materise. Under the first act, the state gave the grantees for 21 years the fight to mine in its navigable streams. This grant was upon the condition that the grantees should pay annually one dollar a ton on each ton dug and mined; and that they should make a return of their operations annually, or oftener if required. This was not an exclusive right. Bradley v. Phosphate, etc., Co., 1 Hughes, 72. It was upon condition; that is to say, it existed so long as, and no longer than, the conditions were fulfilled. The act of 1876 proposed modifications of this contract in four particulars: (1) The time for making the returns was definitely fixed, — the end of each month. This was an advantage to both parties. (2) The royalty was made payable on each ton dug, mined, and shipped, not on the rock mined. This was in favor of the grantees. (3) The royalty was made payable quarterly, not annually. This provision to go into effect immediately, and the royalty for the two quarters of the current year to be paid at once. This was in favor of the state. (4) The right to mine, theretofore not exclusive, was made exclusive upon the acceptance of the state’s proposals. The original contract was unchanged in every other respect. The royalty remained the same, — one dollar per ton. The grant was wholty on condition; that is, “so long as, and no longer than,” the conditions were fulfilled. The duration of the grant, during which these conditions were, of force, was unchanged, — 21 years from 1870. This is a reasonable construction of a doubtful act, by which the doubt is resolved in favor of the sovereign grantor. “It is a familiar rule of construction that when a statute operates as a grant of public property to an individual,- or the relinquishment of a public interest, and there is a doubt as to the meaning of its terms, or as to its general purpose, that construction will be *227adopted which will support the claim of the government, rather than that of the individual. Nothing can be inferred against the state.” Field, J., in Slidell v. Grandjean, 111 U. S. 437, 4 Sup. Ct. Rep. 475.